  Case 1:19-cr-10044-CBK Document 50 Filed 05/11/20 Page 1 of 2 PageID #: 154



                             UNITED STATES DISTRICT COURT                    ...w . 4
                                                                              MAY 1 1 2020
                               DISTRICT OF SOUTH DAKOTA

                                    NORTHERN DIVISION



UNITED STATES OF AMERICA,                                       1:19-CR-10044-CBK
                      Plaintiff,                              OPINION AND ORDER
       vs.


ALYSSABRIGGS,

                      Defendant.


       Following defendant's guilty plea and disclosure of the presentence investigation report,
counsel for defendant moved for a determination of defendant's mental competency. The Court
ordered that defendant imdergo a competency examination for the purposes of determining her
present competency to assist in her defense. Following an evaluation and the receipt of a
psychological report, this Court held a hearing on May 11, 2020, pursuant to 18 U.S.C.
§§ 4241(c) and 4247(d), to determine the competency of defendant. Defendant appeared in
person. The parties stipulated to the admission of the forensic evaluation report of Cynthia A.
Low,Ph.D., a forensic psychologist at the Federal Detention Center, SeaTac, Washington. :
       I am required to make a determination whether, by a preponderance of the evidence,"the
defendant is presently suffering from a mental disease or defect rendering [her] mentally
incompetent to the extent that [s]he is unable to understand the nature and consequences of the
proceedings against[her] or to assist properly in [her] defense." 18 U.S.C. § 4241(d), United
States V. Ferro. 321 F.3d 756,760(8th Cir. 2003). "A medical opinion on the mental
competency of an accused is usually persuasive evidence on the question of whether a sufficient
doubt exists about the defendant's competence." United States v. Mueller. 661 F.3d 338, 352-53
(8th Cir. 2011). The Court has read and considered the report submitted to the Court. Dr. Low
opined that the defendant currently suffers from a mental disease or defect which would
                                                                                                  r
substantially impair her ability to understand the nature and consequences of the proceedings
against her, or to assist properly in his defense. The warden of the Federal Detention Center,
SeaTac,I. Jacquez, stated that, in the opinion of the medical staff,formal competency restoration
at a federal medical center is recommended.
 Case 1:19-cr-10044-CBK Document 50 Filed 05/11/20 Page 2 of 2 PageID #: 155



       I adopt the opinion of Dr. Low and find, by a preponderance of the evidence that the
defendant is presently suffering from a mental disease or defect rendering her mentally
incompetent to the extent that she is unable to understand the nature and consequences of the
sentencing proceedings against her or to assist properly in her defense.
               If the court finds after a competency hearing conducted in accordance with
               § 4247(d)that the defendant is mentally incompetent, the court "shall
               commit the defendant to the custody of the Attorney General... for such
               a reasonable period of time, not to exceed four months, as is necessary to
               determine whether there is a substantial probability" that the defendant's
               competency can be restored "in the foreseeable future." 18 U.S.C.
               § 4241(d)(1). If the defendant's competency can likely be restored,[s]he
               may be treated for "an additional reasonable amount of time." 18 U.S.C.
               § 4241(d)(2)(A).

United States v. Millard-Grasshom.603 F.3d 492,493(8th Cir. 2010).
       Good cause appearing,
       IT IS ORDERED:

        1. Pursuant to 18 U.S.C. §§ 4241(d)(1), Alyssa Briggs is committed to the Attorney
General for a reasonable period of time, not to exceed four months, as is necessary to determine
whether there is a substantial probability that in the foreseeable future she will attain the capacity
to permit the sentencing hearing to proceed.
       2. Upon completion of the four-month period, or any additional reasonable period of
time authorized by 18 U.S.C.§ 4241(d)(2)(A), unless otherwise ordered by the Court, the
defendant is to be returned to this Court either for disposition of the charges pending herein or
for a determination pursuant to 18 U.S.C. § 4241(d)(2), of whether said defendant's
hospitalization should continue for any additional period of time.
       3. The jury trial and sentencing hearing currently scheduled are cancelled pending
restoration of competency.
       DATED this /I day of May,2020.
                                               BY THE COURT:




                                               CHARLES B. KORNMANN
                                               United States District Judge
